FILED
                              NOT FOR PUBLICATION                           SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NICOLAS MIRANDA-NAVARRETTE;                       No. 08-74971
MARIA DE JESUS MIRANDA,
                                                  Agency Nos. A095-878-208
               Petitioners,                                   A095-878-209

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Nicolas Miranda-Navarrette and Maria De Jesus Miranda, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reopen as untimely and number-barred because they previously filed a motion to

reopen, see 8 C.F.R. § 1003.2(c)(2), the second motion was filed more than 90

days after the final order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and

petitioners failed to present evidence of changed country conditions in Mexico that

were particular to petitioners and their circumstances. See 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010) (per curiam).

             PETITION FOR REVIEW DENIED.




                                          2                                      08-74971